Title: To James Madison from Michael Leib, 7 February 1811
From: Leib, Michael
To: Madison, James


Sir,Washington February 7th. 1811
A gross and calumnious attack has been made upon me in a Philadelphia print, for having, under an impression of duty, submitted objections to you, against the nomination of Mr. John Smith as Marshal for the district of Pennsylvania; and it is alledged, that I was an applicant for that office. Allow me to request of you to say, whether I, or any of my friends in my behalf, made any application to you for that office. I am Sir Your obedient Servant
M Leib
